Case 19-40753-acs          Doc 37   Filed 08/28/20     Entered 08/28/20 10:51:32      Page 1 of 1




                            UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF KENTUCKY

IN RE:                                       )
                                             )
ANDREW LEE TUCKER                            )                  CASE NO: 19-40753
JESSICA NICOLE TUCKER                        )                  CHAPTER 13
                                             )
DEBTOR(S)                                    )

                                            ORDER

               The Debtors having objected to the Post-Petition Mortgage Fees, Expenses, and

Charges for the preparation and filing a proof of claim and the plan review in the aggregate amount

of six hundred fifty ($650.00) dollars filed by The Money Source Inc. (claim number 25); and the

Court having heard argument of Counsel and the Court being otherwise duly and sufficiently

advised:

               IT IS HEREBY ORDERED the Debtors’ objection is sustained. The Creditor, The

Money Source Inc., may charge a total of $300.00 for the preparation and filing of the proof of

claim and the plan review.



Prepared By:

Mark Little
Attorney for the Debtors
44 Union Street
Madisonville, KY 42431
(270) 821-0110


                                                 Dated: August 28, 2020
